Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered April 1, 1998, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that comments made by the prosecutor during jury selection and summation constituted reversible error. However, several of the claimed errors are not preserved for appellate review, since the defendant never objected to them at trial (see, People v Gray, 86 NY2d 10; People v Balls, 69 NY2d 641). In any event, while some of the remarks were improper, they were harmless in light of the overwhelming evidence of the defendant’s identity as the individual who possessed the drugs (see, People v Gonzalez, 229 AD2d 398; People v Reeder, 221 AD2d 666; People v Rogha, 213 AD2d 266).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Santucci, Altman and Schmidt, JJ., concur.